DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received July 28, 2022:
Claims 14-15 have been added as per Applicant’s request.  Claims 1-7, 10-12, and 14-15 are pending (note: previously withdrawn claims 8-9 and 13 are canceled below).
The previous prior art rejection has been withdrawn in light of the amendment.  Thus the application is in condition for allowance (in light of the Examiner’s Amendments below).
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-9 and 13 directed to species non-elected without traverse.  Accordingly, claims 8-9 and 13 been cancelled.  (Note: The amendment to claims 1 and 10 are specific to elected species 1 (seen in figs. 1-11).  Species 2 (claims 9, 13; figs. 12-14) does not have the temperature detector [70] inside the battery pack (as required by claim 1), as it is on the electronic device main body.  Species 3 (claim 8; figs. 15-16) does not have the claimed second portion of the thermally conductive member and thus does not have a portion that extends outside the battery pack as well as a portion that touches the temperature detector inside the battery pack.) 

EXAMINER'S AMENDMENT.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Miller on July 27, 2022.
The application has been amended as follows: 
Amend claim 1 by replacing “detection element” (line 12) with ‘detector’.
Amend claim 10 by replacing “detection element” (line 12) with ‘detector’.
Amend claim 11 by: (1) replacing “a” in front of “second” (line 3) with ‘the’, (2) replacing “protruding” (line 3) with ‘protrudes’, and (3) replacing “touching” (line 3) with ‘touches’.
Cancel claims 8-9 and 13. (Note: Cancellation of the non-elected species was not discussed during interview.  However, claims 8-9 and 13 are directed to species non-elected without traverse.  Accordingly, claims 8-9 and 13 been cancelled.)
Allowable Subject Matter
Claims 1-7, 10-12 and 14-15 are allowed.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claims 1 and 10. 
	Claims 1 and 10 teaches a battery pack and an electronic device with a battery pack comprising the elements therein. Notably, the battery pack requires a temperature detector and a thermally conductive member, “wherein the thermally conductive member is wrapped around the battery cell such that opposite ends of the battery cell are exposed, wherein a first part of a second portion of the thermally conductive member is exposed to outside the battery pack at one of the exposed opposite ends of the battery cell, and wherein a second part of the second portion of the thermally conductive member touches a portion of the temperature detector and is inside the battery pack.” 
	US 6,844,105 (Hanafusa et al.), previously relied upon, does not have such features, as the thermally conductive member (metal plate [41]) is not wrapped around the battery cell [21] and does not have a second portion that is exposed to outside the battery pack [1d] (see fig. 5).  No motivation exists to arrive at the claimed invention.  Thus, none of the prior art, alone or in combinations, teaches, suggests, or renders obvious the claimed invention.  Since claims 2-7, 11-12, and 14-15 are dependent upon one of claims 1 or 10, they are allowable for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759